        Case 1:20-cv-02661-MLB Document 19 Filed 07/08/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


  MARC SCHULTZ,                               )
  Individually and on behalf of all           )
  others similarly situated,                  )      Case No. 1:20-CV-02661-MLB
                                              )
         Plaintiff,                           )
  v.                                          )
                                              )
  EMORY UNIVERSITY,                           )
                                              )
         Defendant.                           )
                                              )

  EMORY UNIVERSITY’S CERTIFICATE OF INTERESTED PERSONS
         AND CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure Rule 7.1 and Local Rule 3.3,

Emory University (“Emory”) submits this Certificate of Interested Persons and

Corporate Disclosure Statement:

       (1)   The undersigned counsel of record certifies that the following is a full

and complete list of all parties in this action, including any parent corporate and

any publicly held corporation that owns 10% or more of the stock of a party:

       Emory is not a publicly traded corporation.

       (2)      The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or corporations
        Case 1:20-cv-02661-MLB Document 19 Filed 07/08/20 Page 2 of 4




having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case:

      None.

      (3)      The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

      Balser, David L., Counsel for Emory

      Chally, Jonathan R., Counsel for Emory

      Coleman, Edward A., Counsel for Plaintiff

      Foote, Elliott, Counsel for Emory

      Francis, James A., Counsel for Plaintiff

      Lee, Timothy H., Counsel for Emory

      Nobles, Katherine Paige, Counsel for Emory

      Sand, Jeffrey B., Counsel for Plaintiff

      Saul, Lewis, Counsel for Plaintiff

      Soumilas, John, Counsel for Plaintiff

      Respectfully submitted this 8th day of July, 2020.


                                                /s/ David L. Balser
                                                David L. Balser
                                                Ga. Bar No. 035835
                                                Jonathan R. Chally
                                                Ga. Bar No. 141392

                                           2
Case 1:20-cv-02661-MLB Document 19 Filed 07/08/20 Page 3 of 4




                                  Timothy H. Lee
                                  Ga. Bar No. 365087
                                  K. Paige Nobles
                                  Ga. Bar No. 991228
                                  Elliott Foote
                                  Ga. Bar No. 562482
                                  KING & SPALDING LLP
                                  1180 Peachtree Street, NE
                                  Atlanta, Georgia 30309
                                  Tel: (404) 572-4600
                                  dbalser@kslaw.com
                                  jchally@kslaw.com
                                  tlee@kslaw.com
                                  pnobles@kslaw.com
                                  efoote@kslaw.com

                                  Counsel for Emory University




                              3
        Case 1:20-cv-02661-MLB Document 19 Filed 07/08/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will automatically send e-mail notification

of such filing to all counsel of record.

      This 8th day of July, 2020.


                                               /s/ David L. Balser
                                               David L. Balser




                                           4
